Order entered July 3, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00667-CV

                             TEJAS MOTEL, L.L.C., Appellant

                                              V.

CITY OF MESQUITE, ACTING BY AND THROUGH ITS BOARD OF ADJUSTMENT,
                              Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-16933

                                          ORDER
        Before the Court is appellant’s July 1, 2019 unopposed motion for extension of time to

file its brief. We GRANT the motion and ORDER appellant’s opening brief due by July 8,

2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE